IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 62 WM 2021
                                                 :
                      Respondent                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 LOUIS SCOTT ANDERSON,                           :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

       AND NOW, this 10th day of March, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED. This denial does not bar Petitioner from

attempting to pursue similar relief in a subsequent Post Conviction Relief Act petition.